Title: To Thomas Jefferson from Daniel Parker, 10 July 1801
From: Parker, Daniel
To: Jefferson, Thomas


               
                  Dear Sir,
                  Paris July 10th 1801
               
               It is with the greatest satisfaction that I have heard of your Election to the Presidency of the United States. I sincerely congratulate you & my Country on that event.—Among the many reasons that make your appointment to that office particularly agreeable to the friends of that Country, is the pacific & conciliatory disposition that you so eminently possess; this is to them a consoling evidence that the cool prudent & conciliatory measures that will be manifested in your administration must abate & gradually extinguish that spirit of party which has raged with such disgracefull violence under the Administration of your Predecessor.—All true friends to a free Elective Goverment, have seen with concern, the high degree of Personal animosity & abuse, that has been manifested by the Parties in the U. States.—
               The enemies to an Elective Executive boast of these evils as inseparable from Elections, & the feelings of true Republicans are hurt to find, that this abuse, should afford to their enemies so powerfull an Argument in favor of an Hereditary Executive.—
               The Inhabitants of the United States are considered by the Nations of Europe as an enlightined thinking People; who are making a fair experiment of those principles in Goverment that are considered in Europe to be Speculative & Theoritick, as wanting the Sanction of practice.—in this view, the Pride of every Citizen of the United States becomes interested in the wise, peaceable, prudent, but firm administration of the Goverment of his Country.—The People in this Country have seen in your Predecessor the President of a party.—they look to you as A President of the U. States whose liberal & dignified policy will be above the influence of Party—whose great Steady Constitutional measures will command the approbation & secure the support of every honest Citizen of that Country.—
               Your friends may say that their opponents are Your enemies & thus induce you to exclude from employment, talents that would be greatly usefull to you & to the United States.—Contemplating these things, as I do, at a distance, unaccompanied by that host of small & aggravating circumstances that arise from the asperity & heat of party; which are too apt to influence on the mind & passions; of the most cool and cautious, when near them.—and believing that it is in Your power to heal these divisions & to command the united aid of the first Talents & understanding in our Country, particularly in the Eastern States, has induced me to trouble you with this Letter & to suggest to you my reflections on the subject.—
               
               Unhappily the Eastern States have been generally opposed to your election, from as I believe, a want of knowledge of your true Character & principles, & as these will become developed by the measures that must mark the progress of your administration, they will force conviction, & tend to unite all parties in the cordial support of your Goverment.—Your knowing these facts, & I should not presume to offer them to your consideration, were they not supported by the opinion of some of my friends in the Eastern States, whose talents & influence are among the first in that part of Country: will prevent your being easily induced to believe that those men, in the Eastern States, who have not supported your Election; are irreconcilable to your Person or Goverment.—I can assure you, that many of the most powerfull men in those States, whose talents property influence & active abilities intitle them to the first consideration, will cheerfully give you their aid & join in the support of your administration with an honest cordiality.—they will expect only a fair Constitutional administration of the Goverment, & such I am sure you will never depart from.—
               I long to see in the Goverment of my Country a compleat practical illustration of those principles of Liberty that I admire.—It is under your wise, moderate & prudent administration that I expect the attainment of this desirable event; but whatever pleasure I may recieve from it, will I assure you, not surpass the satisfaction I shall enjoy in the reflection, that it will have rendered illustrious & immortal the Character & talents of a man whom I so much love & respect.
               I have the honor to be, with the most faithful attachment & respect Dear Sir Your Affectionate Servt.
               
                  
                     Danl Parker
                  
               
            